REVISED MARCH 26, 2010
          IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                                   FILED
                                                                  March 16, 2010
                               No. 09-10472
                             Summary Calendar                 Charles R. Fulbruge III
                                                                      Clerk

UNITED STATES OF AMERICA,

                                             Plaintiff-Appellee

v.

DEARL DUANE ADAMS,

                                             Defendant-Appellant


                 Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 7:08-CR-12-1


Before GARZA, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM:*
      Dearl Duane Adams appeals his guilty plea conviction and sentence for
conspiring to manufacture methamphetamine. See 21 U.S.C. § 846. He argues
several points of error, none of which were raised in the district court.
Accordingly, his arguments are subject to review for plain error only. United
States v. Vonn, 535 U.S. 55, 58–59 (2002).



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 09-10472

      Adams argues that the district court erred by accepting his guilty plea
because his plea agreement was void for lack of consideration. He also argues
that his plea was obtained in violation of his due process rights and Federal Rule
of Criminal Procedure 11 because the district court and magistrate judge failed
to assure that it was knowingly and voluntarily entered.         Citing his plea
agreement’s alleged lack of consideration, Adams complains that he did not
understand the scope of the Government’s promises and that the magistrate
judge failed to advise him that he obtained no benefits under the plea bargain.
      This court has never expressly held that consideration is required to
support a valid plea bargain. United States v. Smallwood, 920 F.2d 1231, 1239
(5th Cir. 1991). Moreover, Adams’s arguments discount the Government’s
promise in the plea agreement to advise the sentencing court of the extent of
Adams’s cooperation. As that promise bound the Government to do something
it was not otherwise required to do, Adams has not shown that his bargain
lacked consideration. His arguments do not establish error, plain or otherwise.
      Adams next contends that his guilty plea was not knowingly and
voluntarily entered because the magistrate judge advised him during the
rearraignment hearing that the degree of his cooperation during his presentence
interview would affect the severity of his sentence. However, Adams has not
established that the statement, made after he entered his plea, had any bearing
on his decision to plead guilty. Cf. United States v. Melancon, 972 F.2d 566, 568
(1992) (holding that statements made at sentencing, after the defendant entered
his plea, could not have influenced the defendant’s decision to plead guilty).
      Finally, Adams contends that the magistrate judge’s same statement
constituted structural error because it prevented him from exercising his
Fifth-Amendment right against self-incrimination. Adams has not established
that the statement, referencing the fact that Adams’s offense level could be
reduced pursuant to § 3E1.1(a) for acceptance of responsibility, conveyed to him



                                        2
                                  No. 09-10472

that he was compelled to give up that right. See United States v. Kleinebreil, 966
F.2d 945, 953–54 (5th Cir. 1992).
      The judgment of the district court is AFFIRMED.




                                        3